Per Curiam.

The credibility of the witness Kornreich was a material question. A witness was called by the defendant who testified that he knew Kornreich and that he also knew many people in his, Kornreich’s, community who knew Kornreich. He was then asked, “ Do you know what reputation he has in his community as to truth and veracity?” This question was objected to as immaterial, incompetent, and irrelevant, and the objection was sustained. To this ruling the defendant excepted. We are of the opinion that the trial justice erred in excluding this evidence. “ The rule,” said Mr. Justice William L. Marcy, in the case of the People v. Mather, 4 Wend. 229-257, “ which, everything considered, has been found safest on this subject is, to allow general evidence to be given of general character. Starkie says, that the proper question to be put to a witness who-is called to impeach another is, whether he would believe him on oath. Phillips states that the mode of inquiry is to ask the witnesses whether they have the means of knowing the general character of the former witness, and whether, from such knowledge, they would believe him on oath. When general evidence of this nature is given, impeaching the dredit of a witness, the opposite party may go into a cross-examination to ascertain the grounds of the unfavorable opinions, and in doing that he may interrogate the witnesses as to their opportunities of knowing the character of the impeached witness, how long and how generally the unfavorable reports have prevailed, and from what particular individuals they have heard them. This range of cross-examination would seem to be sufficient to enable the party calling the impeached witness to show, if such was the fact, that the imputed bad character was artificial, and created to answer a particular purpose.” The object of these questions is to show that a “ wit*755ness is unworthy of belief, from an habitual disregard to the law of truth, as collected by his neighbors from general report and his general conduct.” People v. Rector, 19 Wend. 579. All that is necessary for a party to an action to do in order to impeach the testimony of an adverse witness is to show by an impeaching witness that he, the impeaching witness, knows the general reputation for truth and veracity of the witness whose testimony it is sought to impeach, in the community in which the witness resides. If the impeaching witness says that he does know such reputation he may then be asked what that reputation is, and if he says that it is not good, he may be asked whether from such knowledge he would believe such witness on his oath. Carlson v. Winterson, 147 N. Y. 656. See also Steph. Law Ev. (Am. ed. by George Chase), 334. The rule above laid down was violated by the trial justice in excluding the question “ Do you know what reputation he has in his community as to truth and veracity.”
Judgment reversed and a new trial ordered, with costs to the appellant, to abide' the event.
Present: Eeeedmait, P. J., Tbuax and Gildebsleeve, JJ„
Judgment reversed and new trial ordered, with costs to appellant, to abide event.